Case 1:20-cv-00553-JFR Document 13-2 Filed 07/23/20 Page 1 of 2

Fw: Texting part 2

From: Barb Andersen (barbandersen323@yahoo.com)
To: khs@sommerkarnes.com
Ce:  forrestfen n@gmail.com

Date: Thursday, July 23, 2020, 7:07 AM CDT

| am writing this e-mail to address the announcement and strange conduct from the last month. This e-mail will be
attached to my motion today.

1. | have found that the blogging on Mysterious Writings has been deleted. This was where | blogged extensively
back in 2018 with, upon information and belief, Forrest. There were many substantive discussions on this biog

the present? From my perspective, this cleansing seems suspect. As you know, Jenny Kile {a friend of Forrest)
sold a book with a “clue” by Forrest and financially benefited in same. | e-mailed her the other day. She has yet to
respond. | find this strange/suspect.

2. | have also e-mailed Dal Neitzel, He has also not responded. | asked him to preserve the website. Did Dal have
anything to do with the purported find, strange photoshopping, etc? It has also been suggested that Dal received
large financial benefit from his website's advertising fyi. | have not verified the dollar amount as of yet.

3. | have advised Forrest that two persons, Kristy Thor and Candy Irvine along with many "Fennatics", have been
harassing me on youtube. Forrest should have directed these people to cease their conduct long ago. | ask you to
advise him of same. He is giving the appearance of seeking to interfere with the litigation and harass me by
allowing these two people to pratile on.

4. Your client claims that the treasure was purportedly found in Wyoming. | would like to see this solve and hear
from the finder. | believe that same is Suspect and an attempt to shake off my request for discovery relative to the
bizarre ending of the Chase.

5. Is your client attempting to suggest that the solve {as opposed to the Purported "find"} was not in New Mexico
by this posting on Dal Neitzel's site? | certainly find that suspect and disappointing. | will continue to ask the Court
to hear an in camera discussion of what | believe to be the correct solve. This includes photographs and
discussing what | believe to be nine clues. | would be shocked to hear that there is a clear solve in Wyoming.

6. Is yesterday's announcement due to the fact that | advised Forrest that | was going to write a book and that he
should not use my pictures? Is Forrest trying to publish a book or movie. If so, he should just say so.

7. In an affidavit submitted in the Arizona matter, | question your statements that Forrest did not receive financial

Publicity. Second, | believe that | read that his family benefits from the sale of Once Upon Awhile. Third, | would
appreciate you verifying to me that Forrest received no monies from bloggers (i.e. Dal Neitzel, Hint of Riches,
Mysterious Writings) and/or the book store that sold the book. Perhaps you should consider revising your affidavit
(regardless of whether dismissed or not) in Arizona. As it stands, it incorrectly suggests that Forrest did not
financially benefit from the Chase.

8. Who is Joe? Why does Joe know about my searching and the content of my e-mails to Forrest? The ridiculous
Fennatic bloggers have attempted to suggest that | was writing myself or my ex-husband was texting me. These
allegations are nonsense. | do not know whether a subpoena could pierce through the Pranking app that was used:
but | would think it is worth exploring. | certainly hope yesterday's announcement was not to improperly protect
anyone.

9. | have received and read some Suggestions that Forrest is in possession of the chest. Please advise as to same
and, if so, why? | have read and received a wide variety of theories as to same (some positive some negaitive). We
await clarification from Forrest. | hope that it is a pleasant conclusion. j find this ending so bizarre and inconsistent
to what | believe to be the correct solve. If Forrest is not in possession of the chest, where is it?

10. Given that your client has acknowledged that he lies 15% of the time in unverified situations and in light of
questions surrounding the Arizona affidavit), | would ask that you agree informally or formally to discovery (taken
under oath) so that this matter can be put to bed. | will be asking questions as to the above, the purported finder,
the finder's communications, the finder's Solve, the hiding of the chest, the retrieval of the chest, video recordings,
and my solve. !| would also be requesting documentation, Photographs, etc.

11. Why are there allegations that the photos relative to the find were photo-shopped? Is this is true... were the

Bache y Ss

 

 
. Case 1:20-cv-00553-JFR Document 13-2 Filed 07/23/20 Page 2 of 2
purported retrieval photos stages and/or photoshopped? Why would this be done? If so, by whom? It is only
compounding confusion, wasting time and creating unnecessary drama/harassment.

12. Why is this purported finder (if not Forrest or someone in his family/employ) afraid to disciose their

solve/identity? Why is Forrest attempting to protect them? It makes no sense and, again, has created the
unnecessary waste of time/drama.

Thank you. | would ask that you respond in a week. | will let the Judge know of my request in my pleading that |
will be filing next.

caer Forwarded Message -----

_ From: barbandersen323 <barbandersen323@yahoo.com>
To: "forrestfenn@gmail.com" <forrestfenn@gmail.com>
Ce: "khs@sommerkarnes.com' <khs@sommerkarnes.com>
Sent: Saturday, June 20, 2020, 4:04:45 PM CDT

- Subject: RE: Texting part 2

I'm going to head to my storage locker and then start heading to Chicago tomorrow morning.

2.1! will hold off on bringing media to site. | expect same from you.

3. The court case should not be used as a basis for creating a media show.

4. Please refrain from communicating with or assisting any purported retriever.

5. If you wish to retract the statement that the treasure was retrieved please do so before | leave in the morning.
6. If you wish to accept my invitation to have media come to assist me search please let me know prior to
tommorrow morning.

7. Please refrain from disclosing solve in any court case except by going through me so as ensure not educating
any purported retriever.

8. Please preserve all emails by me or retriever/counsel, video footage, photographs of hiding/retrieval, meetings
with purported retriever etc.

9. Please preserve all communications generally relative to the chase.

Thanks and hope to hear from you asap.

Sent via the Samsung Galaxy A10e, an AT&T 4G LTE smartphone

wonoeee- Original message --------
From: barbandersen323 <barbandersen323@yahoo.com>
Date: 6/20/20 9:35 AM (GMT-07:00)
To: forrestfenn@gmail.com
Gc: kns@sommerkarnes.com
- Subject: Texting part 2

Sent via the Samsung Galaxy A10e, an AT&T 4G LTE smartphone

 

 

 
